In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00002-CV
        ______________________________



          IN RE: ADONIS TARBUTTON




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Adonis Tarbutton has petitioned this Court to issue a writ of mandamus compelling Collin

County Criminal District Attorney John Roach to provide any exculpatory evidence Roach may have

in his possession. We are without jurisdiction to issue a writ of mandamus against a district attorney.

See TEX . GOV 'T CODE ANN . § 22.221(b) (Vernon 2004); In re Ruston, No. 05-07-01379-CV, 2007

Tex. App. LEXIS 8726 (Tex. App.—Dallas Nov. 2, 2007, orig. proceeding) (mem. op., released for

publication).

       We deny Tarbutton's petition.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        January 15, 2008
Date Decided:          January 16, 2008




                                                  2